COBB, Judge.
Appellant was charged with uttering a forged instrument in violation of section 831.02, Florida Statutes (1977). He pled guilty pursuant to the" terms of a plea bargain. His plea was accepted and he was sentenced to five years imprisonment.
Appellant has appealed the judgment and his sentence. Prior to the appeal, he did not file any post-conviction motions. We dismiss the appeal of the judgment pursuant to Robinson v. State, 373.So.2d 898 (Fla.1979); Wallace v. State, 394 So.2d 225 (Fla. 5th DCA 1981); and Counts v. State, 376 So.2d 59 (Fla.2d DCA 1979). We affirm the sentence.
DISMISSED in part; AFFIRMED in part.
SHARP and COWART, JJ., concur.